DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“each of the plurality of reception units is configured to”,  in claims 8, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification page 13 discloses “Each of the reception units 12-1 to 12-n includes a buffer 30, a band-pass filter 31, 5 an analog-to-digital (AD) conversion unit 32, a demodulation unit 33, and a correlation calculation unit 34”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 10 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2018225204 A1 filed 6/8/2017, Examiner cited U.S. Patent Publication 20200081577 A1 for claim mapping) in view of Hara et al. (U.S. Patent Publication 20180113523 A1).
Regarding claim 1, claim 1 is rejected for same reason as claim 10.

Regarding claims 2, 11, Nomura and Hara disclose “wherein, in the outputting, the position of the active pen derived on the basis of the distribution of levels of the downlink signal (Nomura [0152] [0153]) in the plurality of sensor electrodes is not output responsive to a determination that the phases do not match”.  (Hara [0099] [0067] [0068])
Regarding claims 3, 12, Nomura and Hara disclose wherein the active pen transmits the downlink signal that includes a predetermined waveform portion shared in advance between the sensor controller and the active pen, (Hara [0099] [0067] [0068] [0073]) and 
in the determining, whether or not the phase of the downlink signal matches the phase shared in advance between the sensor controller and the active pen is determined on a basis of a phase of the predetermined waveform portion included in the downlink signal.  (Nomura [0152] [0153] [0109] [0110] [0096] [0098])
Regarding claims 4, 13, Nomura and Hara disclose wherein the predetermined waveform portion is a portion obtained by modulating predetermined data shared in advance between the sensor controller and the active pen.  (Hara [0044] [0050] [0063]) 
Regarding claims 5, 14, Nomura and Hara disclose wherein the predetermined data is any one of a preamble, a start bit, (Nomura [0071] “start bit)  or a stop bit.  
Regarding claims 6, 15, Nomura and Hara disclose wherein, when the predetermined data is included in a symbol sequence obtained by demodulating the downlink signal, it is determined that the phase of the detected downlink signal matches the phase shared in advance between the sensor controller and the active pen, (Hara [0044] – [0046]) 
and when said symbol sequence includes inverted data that is a part corresponding to the predetermined data in the symbol sequence obtained by demodulating the downlink signal, it is determined that the phase of the detected downlink signal does not match the phase shared in advance between the sensor controller and the active pen.  (Hara [0044] – [0046]) 
Regarding claims 7, 16, Nomura and Hara disclose wherein the sensor controller and the active pen are configured to be able to perform two-way communication in synchronization with each other, (Nomura [0067] – [0070]) and 
in the determining, a process of determining whether or not the predetermined data or the inverted data is included in the symbol sequence obtained by demodulating the downlink signal is executed at a timing in which the predetermined data is included in the downlink signal.  (Hara [0044] – [0046]) 
Regarding claim 10, Nomura discloses “A sensor controller that is connected to a plurality of sensor electrodes and that detects a downlink signal having a predetermined frequency or a predetermined waveform transmitted from an active pen, wherein the sensor controller comprises: 
a memory; ([0019] “memory” [0020] [0021]) and 
a one or more processors coupled to the memory and configured to:  ([0057] “processor” [0079]) 
determine whether or not a phase of the detected downlink signal matches a phase shared in advance between the sensor controller and the active pen, ([0152] “The first modified example relates to the pen position determination process. The MCU 40 according to the present modified example is configured to output a position corresponding to the highest level of the downlink signal DS to the host processor 32 as the position of the active pen 2 when a plurality of positions corresponding to a predetermined level or higher of the downlink signal DS are detected. In case of the example depicted in FIG. 7, the level of the downlink signal DS at the candidate pen position cP[1] detected based on the downlink signal DS received via the hand 5 of the user is generally lower than the level of the downlink signal DS at the candidate pen position cP[0] detected based on the downlink signal DS directly received from the pen electrode of the active pen 2. Accordingly, the MCU 40 outputs the candidate pen position cP[0] to the host processor 32 as the position of the active pen 2” [0153] [0109] [0110] [0096] [0098]) and 
output, a position of the active pen derived on a basis of a distribution of levels of the downlink signal in the plurality of sensor electrodes.  ([0153] “The MCU 40 according to the present modified example is configured to detect the position of the active pen 2 based on an area of a region corresponding to the downlink signals DS each corresponding to a predetermined level or higher and successively located when a plurality of positions of the downlink signals DS having the predetermined level or higher and located away from each other are detected. More specifically, a position of a smaller area is detected as the position of the active pen 2. In case of the example depicted in FIG. 7, the area of the candidate pen position cP[1] detected based on the downlink signal DS received via the hand 5 of the user is larger than the area of the candidate pen position cP[0] detected based on the downlink signal DS received directly from the pen electrode of the active pen 2” [0152])
Nomura does not disclose “responsive to a determination that the phases match,”.
Hara discloses “responsive to a determination that the phases match,”. (Figs 4, 5, 6, [0099] “phase shift keying”. [0063] “the downlink signals include a long burst signal, a burst signal, and a data signal. The long burst signal includes a signal having a predetermined waveform as a predetermined pattern known in advance between the stylus 2 and the sensor controller 31, the signal being sent in succession over a predetermined time period T1 (first time period). The burst signal includes the above signal having the predetermined waveform, sent in succession over a predetermined time period T2 (second time period) shorter than the time period T1.” [0067] [0068] [0073] [0074]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phase by Hara into device of Nomura.  The suggestion/motivation would have been to improve efficiency. (Hara: [0099])

Alternately, claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2018225204 filed 6/8/2017, Examiner cited U.S. Patent Publication 20200081577 A1 for claim mapping) in view of Yamamoto et al. (U.S. Patent Publication 20200257407 A1).
Regarding claim 1, claim 1 is rejected for same reason as claim 10.

Regarding claim 10, Nomura discloses “A sensor controller that is connected to a plurality of sensor electrodes and that detects a downlink signal having a predetermined frequency or a predetermined waveform transmitted from an active pen, wherein the sensor controller comprises: 
a memory; ([0019] “memory” [0020] [0021]) and 
a one or more processors coupled to the memory and configured to:  ([0057] “processor” [0079]) 
determine whether or not a phase of the detected downlink signal matches a phase shared in advance between the sensor controller and the active pen, ([0152] “The first modified example relates to the pen position determination process. The MCU 40 according to the present modified example is configured to output a position corresponding to the highest level of the downlink signal DS to the host processor 32 as the position of the active pen 2 when a plurality of positions corresponding to a predetermined level or higher of the downlink signal DS are detected. In case of the example depicted in FIG. 7, the level of the downlink signal DS at the candidate pen position cP[1] detected based on the downlink signal DS received via the hand 5 of the user is generally lower than the level of the downlink signal DS at the candidate pen position cP[0] detected based on the downlink signal DS directly received from the pen electrode of the active pen 2. Accordingly, the MCU 40 outputs the candidate pen position cP[0] to the host processor 32 as the position of the active pen 2” [0153] [0109] [0110] [0096] [0098]) and 
output, a position of the active pen derived on a basis of a distribution of levels of the downlink signal in the plurality of sensor electrodes.  ([0153] “The MCU 40 according to the present modified example is configured to detect the position of the active pen 2 based on an area of a region corresponding to the downlink signals DS each corresponding to a predetermined level or higher and successively located when a plurality of positions of the downlink signals DS having the predetermined level or higher and located away from each other are detected. More specifically, a position of a smaller area is detected as the position of the active pen 2. In case of the example depicted in FIG. 7, the area of the candidate pen position cP[1] detected based on the downlink signal DS received via the hand 5 of the user is larger than the area of the candidate pen position cP[0] detected based on the downlink signal DS received directly from the pen electrode of the active pen 2” [0152])
Nomura does not disclose “responsive to a determination that the phases match,”.
Yamamoto discloses “responsive to a determination that the phases match,”. (Figs 3, 4, 5, 6, [0039] - [0042] [0043] - [0048]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phase by Yamamoto into device of Nomura.  The suggestion/motivation would have been to improve efficiency. (Yamamoto: [0048])

Allowable Subject Matter
Claims 8, 9, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160306497 A1 discloses stylus with sensing unit on Figs 9A – 9C. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693